     Case 1:19-cv-11633-GBD-OTW Document 116 Filed 05/21/21 Page 1 of 2




                                                       May 21, 2021

By ECF

Hon. Ona T. Wang
United States District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

       Re:     Joint status letter and unopposed request to extend the stay of proceedings in
               Make the Road New York v. Blinken, No. 19-cv-11633

Dear Judge Wang:

        The parties are submitting this joint status letter in response to the Court’s April 29, 2021,
Order, ECF No. 113. The defendants request that the Court extend the stay of proceedings in this
action for 90 days (until August 23, 2021) as detailed further below.

        The plaintiffs in this case are challenging three Government actions that pertain to the
entry of persons into the United States: (1) a January 2018 revision to portions of the Department
of State Foreign Affairs Manual, 9 FAM § 302.8-2, pertaining to evaluation of whether a visa
applicant is likely to become a “public charge” under the Immigration and Nationality Act, 8
U.S.C. § 1182(a)(4); (2) the President’s October 2019 Proclamation concerning Suspension of
Entry of Immigrants Who Will Financially Burden the United States Healthcare System, in Order
to Protect the Availability of Healthcare Benefits for Americans, Proclamation No. 9945, 84 Fed.
Reg. 53,991 (Oct. 4, 2019); and (3) the October 2019 interim final rule published by the
Department of State amending its regulation governing the application of the “public charge”
provision, 22 C.F.R. § 40.41, Visas: Ineligibility Based on Public Charge Grounds, 84 Fed. Reg.
54,996 (Oct. 11, 2019).

        None of these actions is currently being applied. The January 2018 guidance was
superseded by new guidance reflecting the October 2019 rule and is no longer in use. This Court
entered a preliminary injunction in July 2020 barring enforcement of all three challenged actions.
Mem. Decision and Order 52, ECF No. 88. And on May 14, 2021, the President revoked the
October 2019 Proclamation. Proclamation No. 10,209, 86 Fed. Reg. 27,015 (May 14, 2021),
https://www.govinfo.gov/content/pkg/FR-2021-05-19/pdf/2021-10686.pdf. 1

       The defendants have filed an appeal from the July 2020 preliminary injunction, but the
Second Circuit has entered an order holding the proceedings in abeyance, including
consideration of the defendants’ motion for a stay pending appeal. See Make the Road N.Y. v.
Pompeo, No. 20-3214 (2d Cir. May 14, 2021), ECF No. 3100698.




       1
         The defendants’ view is that the revocation of the Proclamation makes the claims
pertaining to the Proclamation moot.
     Case 1:19-cv-11633-GBD-OTW Document 116 Filed 05/21/21 Page 2 of 2

                                                -2-


        On February 2, 2021, the President issued an Executive Order calling for the Secretary of
State to review agency actions related to implementation of the public charge ground of
inadmissibility, 8 U.S.C. § 1182(a)(4)(A). Exec. Order No. 14,012, 86 Fed. Reg. 8277 (Feb. 2,
2021), https://www.govinfo.gov/app/details/FR-2021-02-05/2021-02563. In light of that
Executive Order and the review the Department of State is conducting under that Order, the
defendants requested a 90-day stay of proceedings. Judge Daniels granted that request in a
February 22, 2021, Order, ECF No. 110.

        In light of the Executive Order and the review the Department of State is conducting
under the Order, the defendants request that the Court extend the stay of proceedings in this
action for 90 days (until August 23, 2021). The plaintiffs do not oppose the request in light of the
Second Circuit’s order and this Court’s preliminary injunction remaining in effect, though they
reserve the right to seek to advance the case if circumstances change. The defendants agree that a
stay should not preclude either side from making a request to lift the stay if circumstances
change.

       Accordingly, the defendants respectfully request that the Court extend the stay of
proceedings in this action for 90 days (until August 23, 2021).

                                                      Sincerely,

                                                      /s/
                                                      James C. Luh
                                                      Senior Trial Counsel
                                                      United States Department of Justice

                                                      /s/ Andrew J. Ehrlich
                                                      Andrew J. Ehrlich
                                                      Paul, Weiss, Rifkind, Wharton, & Garrison
                                                      LLP
                                                      Counsel to Plaintiffs

Cc: All counsel of record via ECF
